— In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding of the Family Court, Queens County (Arias, J.), dated May 25, 2011, which, after a fact-finding hearing, found that she neglected the subject child.
Ordered that the order of fact-finding is reversed, on the facts, *854without costs or disbursements, the petition is denied, and the proceeding is dismissed.
A finding that a child is abused or neglected must be based on a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Adelia V. [Braun], 91 AD3d 659, 660 [2012]). Here, the petitioner failed to establish by a preponderance of the evidence that the mother neglected the child.
On this record, we find that the child’s unsworn, out-of-court statements of the mother’s neglectful conduct were not sufficiently corroborated as required by Family Court Act § 1046 (a) (vi) (see Matter of Jeshaun R. [Ean R.], 85 AD3d 798 [2011]; Matter of Peter G., 6 AD3d 201 [2004]).
As a result of our determination, the mother’s remaining contentions have been rendered academic. Dillon, J.P., Dickerson, Austin and Miller, JJ., concur.